UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1690


REGINA BOSTON,

                 Plaintiff - Appellant,

          v.

DIVERSE FUNDING ASSOCIATES, LLC,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00681-GCM)


Submitted:   September 24, 2013           Decided:   September 26, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Regina Boston, Appellant Pro Se. Caren D. Enloe, MORRIS MANNING
& MARTIN, LLP, Research Triangle Park, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Regina   Boston       appeals    the   district   court’s    order

dismissing her complaint, in which she alleged violations of the

Fair Credit Reporting Act, for failing to state a claim and the

court’s   order   imposing   a    sanction     against   Boston.   We   have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                Boston

v. Diverse Funding Assocs., LLC, No. 3:12-cv-00681-GCM (W.D.N.C.

Apr. 26, 2013; May 10, 2013).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                      2